Case 16-12068-JDW   Doc 90   Filed 06/05/19 Entered 06/05/19 14:08:26   Desc Main
                             Document     Page 1 of 5
Case 16-12068-JDW   Doc 90   Filed 06/05/19 Entered 06/05/19 14:08:26   Desc Main
                             Document     Page 2 of 5
Case 16-12068-JDW   Doc 90   Filed 06/05/19 Entered 06/05/19 14:08:26   Desc Main
                             Document     Page 3 of 5
Case 16-12068-JDW   Doc 90   Filed 06/05/19 Entered 06/05/19 14:08:26   Desc Main
                             Document     Page 4 of 5
Case 16-12068-JDW   Doc 90   Filed 06/05/19 Entered 06/05/19 14:08:26   Desc Main
                             Document     Page 5 of 5
